SOPER, District Judge
(dissenting).
The objectionable feature of the statute is its failure to tax all alike in like circumstances. The law applies only to a distributing house, operated by a person who has two or more retail stores for the purpose of distributing goods among them. It has no application to a person who operates only one retail store, no matter how large a business is done. The glaring exemption is the de^partment store owner, who operates a separate warehouse for the storage of his goods and the distribution of them among the departments of his retail establishment. It is said that the statute imposes a reasonable tax because a distributing house that distributes to stores is in the same class and performs the same function as a wholesale house, requiring the same use of the streets and the same fire and police protection, and hence should pay the same tax. It may be conceded that these facts furnish a sound basis for a tax, but it is obvious that they are equally descriptive of the function performed by- the warehouse of a department store. The affidavits in the case tend to show, and it is a matter of common knowledge, that the activities carried on in the warehouse of a department store are substantially similar to those of the distributing house of a chain store business. In both, the goods are stored and made ready for retail sales, and an important feature of both businesses is the elimination in large measure of the middleman or wholesale dealer. It may be literally true that the goods of a department store owner are not distributed from the warehouse in precisely the same manner as the goods from a chain store warehouse. But this distinction is tenuous to say the least, since in one case the goods are distributed among separate departments under the same roof, while in the other they are distributed amongst stores in separate buildings; and, in any event,,we do not solve the difficulty by pointing out fine distinctions between the chain store warehouse and those of other retail businesses. The essential defeet remains that the statute deliberately excepts from the tax warehouses substantially similar to those made subject to its burdens.